 


113 HR 5007 IH: Restoring Accountability in Veterans Access to Health Care Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5007 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2014 
Mr. Ruiz introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To assess staffing shortages at medical facilities of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Restoring Accountability in Veterans Access to Health Care Act. 
 2. Treatment of staffing shortage and report on staffing of medical facilities of the Department of Veterans Affairs 
 (a) Staffing shortage 
 (1) In general Not later than 180 days after the date of the enactment of this Act, and annually thereafter, the Inspector General of the Department of Veterans Affairs shall determine, and publish in the Federal Register, the five occupations of health care providers of the Department of Veterans Affairs for which there is the largest staffing shortage throughout the Department.  
 (2) Recruitment and appointment Notwithstanding sections 3304 and 3309 through 3318 of title 5, United States Code, the Secretary of Veterans Affairs, based upon a determination by the Inspector General under paragraph (1) that there is a staffing shortage throughout the Department with respect to a particular occupation of health care provider, may recruit and directly appoint highly qualified health care providers to a position to serve as a health care provider in that particular occupation for the Department. 
 (b) Reports 
 (1) In general Not later than 180 days after the date of the enactment of this Act, and not later than December 31 of each even numbered year thereafter until 2024, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report assessing the staffing of each medical facility of the Department of Veterans Affairs.  
 (2) Elements Each report submitted under paragraph (1) shall include the following: 
 (A) The results of a system-wide assessment of all medical facilities of the Department to ensure the following: 
 (i) Appropriate staffing levels for health care providers to meet the goals of the Secretary for timely access to care for veterans.  
 (ii) Appropriate staffing levels for support personnel, including clerks.  
 (iii) Appropriate sizes for clinical panels.  
 (iv) Appropriate numbers of full-time staff, or full-time equivalent, dedicated to direct care of patients. 
(v)The appropriate physician to patient ratio (including for both primary and specialty care), as compared to such ratio as it exists on the date of the report.  
 (vi) Appropriate physical plant space to meet the capacity needs of the Department in that area.  
 (vii) Such other factors as the Secretary considers necessary.  
(B)An explanation of the measurable productivity standards used to establish the levels in the assessment described in subparagraph (A).  
 (C) A plan for addressing any issues identified in the assessment described in subparagraph (A), including a timeline for addressing such issues. 
 (D) A list of the current wait times and workload levels for the following clinics in each medical facility: 
 (i) Mental health.  
 (ii) Primary care.  
 (iii) Gastroenterology.  
 (iv) Women’s health.
(v)Specialty care.
(vi)Ophthalmology.  
 (vii) Such other clinics as the Secretary considers appropriate.  
 (E) A description of the results of the determination of the Secretary under paragraph (1) of subsection (a) and a plan to use direct appointment authority under paragraph (2) of such subsection to fill staffing shortages, including recommendations for improving the speed at which the credentialing and privileging process can be conducted.  
 (F) The current staffing models of the Department for the following clinics, including recommendations for changes to such models: 
 (i) Mental health.  
 (ii) Primary care.  
 (iii) Gastroenterology.  
 (iv) Women’s health.
(v)Specialty care.
(vi)Ophthalmology.  
 (vii) Such other clinics as the Secretary considers appropriate.  
 (G) A detailed analysis of succession planning at medical facilities of the Department, including the following: 
 (i) The number of positions in medical facilities throughout the Department that are not filled by a permanent employee.  
 (ii) The length of time each such position described in clause (i) remained vacant or filled by a temporary or acting employee.  
 (iii) A description of any barriers to filling the positions described in clause (i).  
 (iv) A plan for filling any positions that are vacant or filled by a temporary or acting employee for more than 180 days.  
 (v) A plan for handling emergency circumstances, such administrative leave or sudden medical leave for senior officials.  
(H)The number of health care providers who have been removed from their position or have retired, by provider type, during the two-year period preceding the submittal of the report. 
(I)Of the health care providers specified in subparagraph (G) that have been removed from their position, the following: 
(i)The number of such health care providers who were reassigned to another position in the Department. 
(ii)The number of such health care providers who left the Department. 
 3. Clinic management training program of the Department of Veterans Affairs 
 (a) In general Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall implement a clinic management training program to provide in-person, standardized education on health care management to all managers of, and health care providers at, medical facilities of the Department of Veterans Affairs.  
 (b) Elements The clinic management training program required by subsection (a) shall include the following: 
 (1) Training on how to manage the schedules of health care providers of the Department and training on customer service and veteran-centered care, including proper planning procedures for vacation, leave, and graduate medical education training schedules.  
 (2) Training on the appropriate number of appointments that a health care provider should conduct on a daily basis, based on specialty.  
 (3) Training on how to determine whether there are enough available appointment slots to manage demand for different appointment types and mechanisms for alerting management of insufficient slots. 
(4)Training on how scheduling systems will be monitored and how schedulers will be held accountable for accurate data.  
 (5) Training on how to properly use data to meet the demand for health care, including the following: 
 (A) Training on determining the next available appointment for each health care provider at the medical facility.  
 (B) Training on determining the number of health care providers needed to meet demand for health care at the medical facility.  
 (C) Training on determining the number of exam rooms needed to meet demand for such health care in an efficient manner.  
 (6) Training on how to properly use the appointment scheduling system of the Department, including any new scheduling system implemented by the Department.  
 (7) Training on how to optimize the use of technology, including the following: 
 (A) Telemedicine.  
 (B) Electronic mail.  
 (C) Text messaging.  
 (D) Such other technologies as specified by the Secretary.  
 (8) Training on how to properly use physical plant space at medical facilities of the Department to ensure efficient flow and privacy for patients and staff.  
 
